23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Peggy H. DAVIS, Plaintiff Appellant,v.ARLINGTON COUNTY BOARD OF EDUCATION;  Arthur W. Gosling;Margaret McCount Dirner, Defendants Appellees.
No. 92-1463.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 30, 1993.Decided:  May 4, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-91-1692-A).
Glenwood P. Roane, McLean, Virginia;  Maxine Bethel Cade, Washington, D.C., for Appellant.
Scott S. Cairns, David F. Dabbs, McGuire, Woods, Battle & Boothe, Richmond, VA;  Peter H. Maier, Asst. Co. Atty., Arlington, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Peggy H. Davis appeals the district court's order granting summary judgment to the Defendants in her action alleging violations of the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C.A. Secs. 621-634 (West 1985 & Supp.1992), and Title VII of the 1964 Civil Rights Act, 42 U.S.C.A. Secs. 2000e to -17 (West 1981 & Supp.1992).  We find after our review of the record on appeal and the parties' briefs that any assignments of error that Davis may have raised on appeal are without merit and we grant the Appellees' motion for summary affirmance pursuant to 4th Cir.  I.O.P. 27.6.  Davis failed to show that any genuine issue of material fact existed, when opposing the Defendants' summary judgment motion, and our review convinces us that the Defendants were entitled to judgment as a matter of law.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.